SULLIVAN, Chief Judge
(concurring in part and in the result):
In my view the answer to the granted issue is yes. Trial counsel asked a question comparing the child victim in this case with “other ... sexually abused children.” Mrs. Unger responded:
A. I would say she’s one of the extreme—most extreme—traumatized children that I have seen.
This question and its answer clearly exceeded the limits of the expected testimony set by the military judge in the Article 39(a) * session, as noted by Judge Cox. 35 MJ at 19. Moreover, the evidence went beyond the line I drew in my separate opinion in United States v. Arruza, 26 MJ 234, 239 (CMA 1988), cert. denied, 489 U.S. 1011, 109 S.Ct. 1120, 103 L.Ed.2d 183 (1989), quoting United States v. Azure, 801 F.2d 336, 340 (8th Cir.1986). However, the defense did not object to this testimony, and its admission was not plain error. Mil. R.Evid. 103(a)(1) and (d), Manual for Courts-Martial, United States, 1984. Therefore, I would hold this error was waived. United States v. Arruza, supra.

 Uniform Code of Military Justice, 10 USC § 839(a).